Fourth Court of Appeals
                               San Antonio, Texas
                                      May 6, 2021

                                  No. 04-21-00110-CV

             IN RE GREAT PLAINS MANAGEMENT CORPORATION,

                From the 73rd Judicial District Court, Bexar County, Texas
                              Trial Court No. 2020CI19936
                       Honorable Donna S. Rayes, Judge Presiding

                                     ORDER

    The Appellant's Motion for Extension of Time to File Appellant's Brief is hereby
GRANTED. The Appellant's Brief is due June 11, 2021.

      It is so ORDERED on May 6, 2021.

                                                               PER CURIAM

      ATTESTED TO: _____________________________
                   Michael A. Cruz,
                   Clerk of Court